UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7480



JASON ASHANT’E FLOYD,

                                             Plaintiff - Appellant,

          versus


HAMPTON REGIONAL JAIL, Medical Department
(Dentist) (Name can’t remember) black female,

                                              Defendant - Appellee.



                            No. 06-7481



JASON ASHANT’E FLOYD,

                                             Plaintiff - Appellant,

          versus


CITY OF NEWPORT NEWS, Police Department, and
Police Officer (Miezel),

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00300-WDK; 2:06-cv-00301-WDK)


Submitted: December 14, 2006              Decided:   December 21, 2006
Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Ashant’e Floyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Jason Ashant’e Floyd appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaints.        The

district court dismissed the actions without prejudice because

Floyd failed to provide the court with a current address.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        Floyd v.

Hampton Reg’l Jail, No. 2:06-cv-00300-WDK (E.D. Va. filed Aug. 4,

2006 & entered Aug. 9, 2006); Floyd v. City of Newport News, No.

2:06-cv-00301-WDK (E.D. Va. Aug. 4, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 3 -